EXHIBIT Media Contact: IR Contact: Jaime Spuhler Nate Swanson T: 904.493.8851 T: 925.452. 3156 jspuhler@taleo.com nswanson@taleo.com Taleo Delivers Strong Second Quarter Results -Application revenue increases 4% quarter-over-quarter and 40% year-over-year -GAAP EPS of $0.01; Non-GAAP EPS of $0.17 -Increased demand for Talent Management suite sales -Closes 8 large enterprise deals, including largest international deal to date DUBLIN, CA–July 30, 2009 Taleo (NASDAQ: TLEO), the leading provider of on demand talent management solutions, today announced its financial results for the quarter ended June 30, 2009. Quarterly highlights include: GAAP revenues of $49.2 million for the second quarter of 2009, an increase of 30% year-over-year. Non-GAAP revenues increased to $49.5 million, which includes amounts excluded from GAAP revenue due to the write down of deferred revenue required under purchase accounting associated with the acquisition of Vurv Technology, Inc. (“Vurv”) on July 1, 2008. Signed 146 new customers, including 12 new enterprise customers and 134 new Business Edition customers. Closed 8 large enterprise deals with annual contract values in excess of $250,000, including one international deal in excess of $1 million in annual contract value. Increased demand for enterprise Talent Management suite sales, including Recruiting and Performance or Compensation management offerings. Record number of new Performance Management customers and three Compensation Management deals with strategic partner Worldwide Compensation. GAAP net income of $234,000, or $0.01 per fully diluted share. Non-GAAP net income of $5.6 million, or $0.17 per fully diluted share. "Businesses of all sizes are taking a new look at priorities and ROI, and are recognizing the value of Talent Management products and practices to their success,” said Michael Gregoire, Taleo Chairman and CEO. "We are seeing this in the growing adoption of our unified set of Talent Management software solutions, as Taleo transforms and leads the industry.” Other significant achievements included: Acquired 12 new enterprise customers and closed 8 large enterprise deals with annual contract values in excess of $250,000, bringing Taleo's enterprise customer base to over 700 organizations around the world. New enterprise customersinclude: New South Wales Government, Nordstrom, SunTrust Bank, Meijer, NCR Corporation, L-3 Communications, Corrections Corporation of America and PricewaterhouseCoopers (Belgium). Increased momentum in enterprise Talent Management suite sales. New customers buyingTaleo's Talent Management suite offering include Vermeer Corporation, Stream Global Services and Oakley, which purchased Taleo’s Recruiting, Performance and Compensation Management solutions. Record quarter in total Performance Management deals in both enterprise and Business Edition segments, including Veolia Group, CPS Energy, Phoebe Putney Memorial Hospital, Dow Jones and Company and Books-A-Million, and closed three Compensation Management deals with strategic partner Worldwide Compensation. Signed 134 new Small and Medium-sized Customers. Taleo BusinessEdition, a recruiting solution targeted at companies with less than 5,000employees, now has more than 3,400 customers. New Taleo BusinessEdition customers include: MTV Networks, Public Policy of California, City of Artesia, Imperial Toy Company and Emprise Bank. Vurv conversions and commitments to convert to Taleo continues to track to expectations. Recent Vurvcustomers committing to Taleo include: American Family Insurance Group, Barclay’s Global Investors NA, Direct Supply, Wegman’s Food Markets, Hasbro, the City of College Station and Austin Industrial. Taleo delivered the following financial results: Revenue: Total revenue, in accordance with accounting principles generally accepted in the United States, or GAAP, for the second quarter was $49.2 million, representing an increase of 30% on a year-over-year basis. Application revenue for the second quarter was $43.0 million, an increase of 40% on a year-over-year basis. Total non-GAAP revenue for the second quarter of 2009 was $49.5 million, an increase of 31% year-over-year. Total non-GAAP application revenue for the second quarter was $43.3 million. The difference between GAAP and non-GAAP revenue reflects the amounts excluded from the GAAP revenue due to purchase accounting adjustments, which require the write down of deferred revenue associated with the Vurv acquisition in order to reflect fair value. Net Income (Loss) and Net Income (Loss) Per Share to Common Stockholders: Net income was $234,000 for the second quarter, compared to a net loss of $(45,000) for the same period last year. Net income includes $3.6 million in amortization expense related to the acquisition of Vurv, as well as increased third party costs related to the Company's restatement-related revenue review. Net income for the second quarter of 2009 also includes share-based compensation expense of $2.6 million. Net income per fully diluted share was $0.01 for the second quarter of 2009 based on 32.6 million weighted average shares outstanding compared to a net loss per fully diluted share of $(0.00) for the same period in 2008 based on 25.7 million weighted average shares outstanding. Non-GAAP Net Income and Non-GAAP Net Income Per Share: Non-GAAP net income, which includes amounts excluded from GAAP revenue due to the write down of the deferred revenue associated with purchase accounting for the Vurv acquisition, and excludes costs associated with the restatement-related revenue review, share-based compensation expense, amortization of acquired intangibles, restructuring and severance expense, non-cash tax valuation adjustment and non-cash income tax audit settlement, was $5.6 million for the second quarter of 2009, compared to a non-GAAP net income of $3.1 million in the same period last year. Non-GAAP net income per fully diluted share was $0.17 for the second quarter of 2009 based on 32.6 million weighted average shares outstanding compared to non-GAAP net income per fully diluted share of $0.11 for the same period in 2008 based on 29.1 million weighted average shares outstanding. Conference Call Details In conjunction with this announcement, Taleo will host a conference call 5:00pm EDT today to discuss the Company'ssecond quarter 2009 financial results. A live and replay Webcast of the call will be available at the Investor Relations section of Taleo's website at www.taleo.com. About Taleo Taleo (NASDAQ: TLEO) is the leader in on-demand unified talent management solutions that empower organizations of all sizes to assess, acquire, develop and align their workforces for improved business performance. Approximately 4,100 organizations use Taleo for talent acquisition and performance management, including 46 of the Fortune 100 and approximately 3,400 small and medium sized businesses across 200 countries and territories. Known for its strong configurability and usability, Taleo runs on a world-class infrastructure and achieves 99.9% availability. Taleo's Talent Grid will harness the resources of the Taleo community of customers, candidates, and partners to power the talent needs of companies around the world. Forward-looking Statements This release contains forward-looking statements, including statements regardingTaleo’s future financial performance, new product development, market growth, the demand for Taleo’s solutions, the impact of Taleo’s acquisition of Vurv, and general business conditions. Any forward-looking statements contained in this press release are based upon Taleo's historical performance and its current plans, estimates and expectations and are not a representation that such plans, estimates, or expectations will be achieved.
